 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    RAFAEL CASTILLO-SANCHEZ,                             Case No. 2:19-cv-01171-KJD-CWH
12                       Petitioner,                       ORDER
13           v.
14    WILLIAMS, NEVEN, et al.,
15                       Respondents.
16

17          Petitioner has submitted a petition for a writ of habeas corpus pursuant to 28 U.S.C.

18   § 2254, an application to proceed in forma pauperis (ECF No. 1), and a motion for appointment

19   of counsel (ECF No. 2).

20          Petitioner is financially eligible for appointment of counsel under 18 U.S.C. § 3006A.

21   The court finds that appointment of counsel is in the interests of justice given petitioner's lengthy

22   prison sentence and his limited ability in English.

23          IT THEREFORE IS ORDERED that the application to proceed in forma pauperis (ECF

24   No. 1) is GRANTED.

25          IT FURTHER IS ORDERED that the clerk file the petition for a writ of habeas corpus

26   pursuant to 28 U.S.C. § 2254.

27          IT FURTHER IS ORDERED that the motion for appointment of counsel (ECF No. 2) is

28   GRANTED.
                                                           1
 1            IT FURTHER IS ORDERED that the Federal Public Defender is appointed provisionally

 2   a counsel. The Federal Public Defender will have thirty (30) days from the date of entry of this

 3   order either to undertake representation of petitioner or to indicate to the court the office's

 4   inability to represent petitioner. If the Federal Public Defender is unable to represent petitioner,

 5   then the court will appoint alternate counsel, subject again to establishment of financial eligibility.

 6   The court will set a deadline for filing of an amended petition or a motion seeking other relief

 7   after counsel has appeared. The court anticipates setting the deadline for ninety (90) days from

 8   entry of the formal order of appointment. The court does not signify any implied finding of

 9   tolling during any time period established or any extension granted. Petitioner always remains

10   responsible for calculating the limitation period of 28 U.S.C. § 2244(d)(1) and timely presenting

11   claims. The court makes no representation that the petition, any amendments to the petition, and

12   any claims in the petition or amendments are not subject to dismissal as untimely. See Sossa v.

13   Diaz, 729 F.3d 1225, 1235 (9th Cir. 2013).

14            IT FURTHER IS ORDERED that the clerk add Aaron Ford, Attorney General for the

15   State of Nevada, as counsel for respondents.

16            IT FURTHER IS ORDERED that the clerk electronically serve both the Attorney General

17   of the State of Nevada and the Federal Public Defender a copy of the petition and a copy of this

18   order.

19            IT FURTHER IS ORDERED that respondents’ counsel must enter a notice of appearance

20   within twenty-one (21) days of entry of this order, but no further response will be required from
21   respondents until further order of the court.

22            IT FURTHER IS ORDERED that the clerk shall provide copies of all prior filings to both

23   the Attorney General and the Federal Public Defender in a manner consistent with the clerk's

24   current practice, such as regeneration of notices of electronic filing.

25            DATED:     September 9, 2019
26                                                                  ______________________________
                                                                    KENT J. DAWSON
27                                                                  United States District Judge
28
                                                         2
